Case 1:19-cv-02315-DDD-STV Document 1 Filed 08/13/19 USDC Colorado Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO


  STEPHEN LECHOT, Individually and on                  Case No: 1:19-cv-2315
  Behalf of Others Similarly Situated,

  v.                                                   Collective Action (29 U.S.C. § 216(B))

  POWERSTROKE WELL CONTROL, INC.                       Jury Demanded


                                COLLECTIVE ACTION COMPLAINT

                                                SUMMARY

         1.      Stephen Lechot brings this Fair Labor Standards Act (FLSA) lawsuit against

 Powerstroke Well Control, Inc. because Powerstroke failed to pay certain workers overtime for hour

 worked in excess of 40 in a week.

         2.      Instead of paying these workers overtime, Powerstroke paid these workers a set daily

 rate for each day worked, regardless of how many hours they worked in a week.

         3.      This violates the FLSA because employees paid on a day rate basis are still owed an

 overtime premium for hours worked in excess of 40 in a week. See, e.g., Mumby v. Pure Energy Servs.

 (USA), Inc., 636 F.3d 1266, 1268 (10th Cir. 2011); Bracamontes v. Bimbo Bakeries U.S.A. Inc., No. 15-CV-

 02324-RBJ, 2017 WL 3190740, at *7 (D. Colo. July 14, 2017).

         4.       Therefore, Lechot and the other employees paid according to Powerstroke’s day rate

 pay plan are entitled to recover their unpaid overtime and other damages.

                                       JURISDICTION AND VENUE

         5.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

 arises under a federal statute. 29 U.S.C. § 216(b).
Case 1:19-cv-02315-DDD-STV Document 1 Filed 08/13/19 USDC Colorado Page 2 of 8




           6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because Powerstroke’s

 US Operations are headquartered in this District.


                                              THE PARTIES

           7.      Lechot is a long-term employee of Powerstroke. Powerstroke employs Lechot as a

 Snubbing Supervisor. Throughout his employment, Powerstroke paid Lechot a day rate for each day

 worked with no overtime compensation. Lechot’s consent to be a party plaintiff is attached.

           8.      Lechot brings this action on behalf of himself and all other Powerstroke employees

 who were paid according to Powerstroke’s day rate plan.

           9.      Under Powerstroke’s day rate plan, workers are paid a flat amount for each day worked

 and do not receive any overtime for hours worked in excess of 40 in a workweek.

           10.     The class of similarly situated employees (the “Day Rate Workers”) consists of:

           All US employees1 who Powerstroke paid according to its day rate plan.

           11.     Powerstroke is a Colorado corporation doing business throughout the United States.

 Powerstroke may be served by serving its counsel and registered agent for service of process: Caplan

 and Earnest LLC, 3107 Iris Avenue, Suite 100, Boulder, CO 80301.

                                            FLSA COVERAGE

           12.     For at least the past three years, Powerstroke has been an employer within the meaning

 of section 3(d) of the FLSA. 29 U.S.C. § 203(d).




 1
     This FLSA collective action is limited to those employees covered by the FLSA. 29 U.S.C. § 213(f).

                                                    -2-
Case 1:19-cv-02315-DDD-STV Document 1 Filed 08/13/19 USDC Colorado Page 3 of 8




          13.    For at least the past three years, Powerstroke has been part of an enterprise within the

 meaning of section 3(r) of the FLSA. 29 U.S.C. § 203(r).

          14.    For at least the past three years, Powerstroke has been part of an enterprise engaged

 in commerce or in the production of goods for commerce within the meaning of section 3(s)(1) of

 the FLSA, 29 U.S.C. § 203(s)(1).

          15.    Powerstroke has, and has had, employees engaged in commerce or in the production

 of goods for commerce, or employees handling, selling, or otherwise working on goods or materials

 (including “rigs, snubbing units, nitrogen, and specialized equipment”) that have been moved in or

 produced for commerce.

          16.    Further, Powerstroke’s annual gross volume of sales has exceeded $5,000,000 in each

 of the past 3 years.

          17.    For at least the past 3 years, Lechot and the Day Rate Workers were engaged in

 commerce or in the production of goods for commerce.

          18.    Powerstroke treated Lechot (and indeed all its Day Rate Workers) as employees.

                                                 FACTS

          19.    Powerstroke is an oilfield services company.2

          20.    Powerstroke bills itself as an “industry-renowned expert in snubbing and

 underbalanced services.”

          21.    Powerstoke will “deliver specialized snubbing equipment and crews to your site to

 handle all underbalanced situations.”




 2
     http://www.powerstroke.ca/

                                                  -3-
Case 1:19-cv-02315-DDD-STV Document 1 Filed 08/13/19 USDC Colorado Page 4 of 8




        22.      Lechot and the Day Rate Workers are members of the crews that perform

 Powerstroke’s work.

        23.      Even if the precise job titles and duties of the Day Rate Workers differ somewhat,

 Powerstroke subjected all its Day Rate Workers to the same, illegal, day rate plan.

        24.      For example, Powerstroke paid all its Snubbing Supervisors a flat sum for each day

 worked, regardless of the number of hours they worked that workweek.

        25.      Powerstroke did not pay them with overtime pay for hours worked in excess of 40 in

 a workweek.

        26.      Lechot has worked for Powerstroke for several years.

        27.      Starting in early 2018, Lechot started working for Powerstroke in the United States

 (mostly Colorado).

        28.      Lechot works primarily on snubbing rigs out in the oilfield.

        29.      For days in the field, Lechot is paid $600 a day.

        30.      He typically works at least 12 hours on each “field” days.

        31.      He also works certain days in Powerstroke’s shops.

        32.      For “shop days,” Powerstroke pays Lechot $200 a day.

        33.      Although he regularly works 60 or more hours a week, Powerstroke never pays Lechot

 any overtime.

        34.      In the 2-week period ending June 1, 2019, Lechot worked 10 days (7 in the field, 3 on

 the shop).

        35.      Although Lechot worked more than 40 hours in both weeks, Powerstroke did not him

 any overtime whatsoever.


                                                   -4-
Case 1:19-cv-02315-DDD-STV Document 1 Filed 08/13/19 USDC Colorado Page 5 of 8




         36.     Instead, Powerstroke paid him the applicable day rate times the number of days he

 worked:




         37.     Powerstroke paid Lechot additional compensation (such “Wet Pay”), but this

 compensation simply increases Lechot’s regular rate and does not offset the overtime he is owed.

         38.     The Day Rate Workers worked similar hours and were denied overtime as a result of

 the same illegal pay practice.

         39.     The Day Rate Workers all worked in excess of 40 hours each week and were often

 scheduled for 12+hour shifts for weeks at a time.

         40.     Instead of paying them overtime, Powerstroke paid the Day Rate Workers a day-rate.

         41.      Powerstroke failed to pay the Day Rate Workers overtime for hours worked in excess

 of 40 in a workweek.

                                         FLSA VIOLATIONS

         42.     Powerstroke’s day rate plan violates the FLSA because Lechot and the other Day Rate

 Workers did not receive any pay for hours worked over 40 hours each week.

         43.     Powerstroke knew, or showed reckless disregard for whether, its illegal day rate plan

 violated the FLSA.

         44.     Powerstroke’s failure to pay overtime compensation to the Day Rate Workers was not

 based on any reasonable interpretation of the law.

         45.     Nor was Powerstroke’s decision not to pay overtime made in good faith.

                                                 -5-
Case 1:19-cv-02315-DDD-STV Document 1 Filed 08/13/19 USDC Colorado Page 6 of 8




        46.     Accordingly, Lechot and all those who are similarly situated are entitled to recover their

 unpaid overtime under the FLSA, liquidated damages, attorney’s fees, and costs.

                                 COLLECTIVE ACTION ALLEGATIONS

        47.     Numerous employees have been denied overtime by Powerstroke’s day rate plan.

        48.     From his observations and experience at Powerstroke, Lechot is aware that the illegal

 practices or policies of Powerstroke have been imposed on the Day Rate Workers.

        49.     The Day Rate Workers all received a day rate, regularly worked in excess of 40 hours

 per week, and were not paid overtime compensation.

        50.     These employees are similarly situated to Lechot in terms of relevant job duties, pay

 provisions, and employment practices.

        51.     Powerstroke’s failure to pay overtime as required by the FLSA results from a generally

 applicable, systematic pay plan that is not dependent on the personal circumstances of the Day Rate

 Workers.

        52.     Thus, Lechot’s experiences are typical of the experiences of the Day Rate Workers.

        53.     The specific job titles or precise job locations of the various Day Rate Workers do not

 prevent collective treatment.

        54.     All Day Rate Workers, regardless of their precise job requirements or rates of pay, are

 entitled to overtime for hours worked in excess of 40 in a week.

                                            JURY DEMAND

        55.     Lechot demands a trial by jury.

                                           RELIEF SOUGHT

        56.     Wherefore, Lechot prays for:


                                                  -6-
Case 1:19-cv-02315-DDD-STV Document 1 Filed 08/13/19 USDC Colorado Page 7 of 8




             (a)   an order allowing this action to proceed as a collective action and directing
                   notice to the other Day Rate Workers;

             (b)   judgment finding Powerstroke in violation of the FLSA;

             (c)   judgment finding Powerstroke liable for to Lechot and the Day Rate Workers
                   for unpaid overtime, and an equal amount of liquidated damages;

             (d)   judgment awarding Lechot and the Day Rate Workers reasonable attorney’s
                   fees and costs of this action;

             (e)   judgment awarding Lechot and the class members pre- and post-judgment
                   interest at the highest rates allowed by law; and

             (f)   such other and further relief as may be necessary and appropriate.

                                          Respectfully submitted,

                                          BRUCKNER BURCH PLLC

                                                 Rex Burch
                                          By: ________________________
                                                 Richard J. (Rex) Burch
                                                 Texas Bar No. 24001807
                                                 Admitted to District of Colorado
                                          8 Greenway Plaza, Suite 1500
                                          Houston, Texas 77046
                                          713-877-8788 – Telephone
                                          713-877-8065 – Facsimile
                                          rburch@brucknerburch.com

                                          Andrew W. Dunlap
                                          State Bar No. 24078444
                                          JOSEPHSON DUNLAP
                                          11 Greenway Plaza, Suite 3050
                                          Houston, Texas 77046
                                          713-352-1100 – Telephone
                                          713-352-3300 – Facsimile
                                          adunlap@mybackwages.com

                                          ATTORNEYS IN CHARGE FOR PLAINTIFF




                                            -7-
Case 1:19-cv-02315-DDD-STV Document 1 Filed 08/13/19 USDC Colorado Page 8 of 8
